By the Court.

Upon trial before the municipal court without a jury, the defendant having been convicted of the crime of larceny, such conviction was not affected by the making and filing, several weeks afterwards, by the judge of that court, of a statement denominated by him “findings of fact” which did not set forth facts sufficient to constitute an offence. The finding of facts, if intended as such, subsequent to the conviction, was unauthorized, and the conviction is not referable to it.
Judgment affirmed.